Citation Nr: 0024317	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for malignant melanoma, 
left leg, as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
August 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  

In April 1997 the RO denied service connection for malignant 
melanoma.  A specific notice of disagreement (NOD) was not 
submitted until November 1998.  However, the veteran did 
submit other statements within one year of the April 1997 
rating decision.  After considering the veteran's statements 
in the aggregate, and in light of the RO's implicit 
conclusion that the veteran submitted a timely NOD (see the 
January 1999 Statement of the Case), the Board concludes 
that, in this case, a timely NOD was submitted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Malignant melanoma is not one of the diseases 
listed in paragraph (d)(2).  Therefore, these provisions are 
not for application.  

As to the second method, an appellant is not required to 
submit a traditional well-grounded claim under 38 C.F.R. 
3.311.  Instead, VA has established special procedures to 
follow for those veterans seeking compensation for diseases 
related to exposure to radiation in service.  See Hilkert v. 
West, 12 Vet. App. 145 (1999) (en banc); Wandel v. West, 
11 Vet. App. 200 (1998).  

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(a) (1999) (emphasis added);  see 
also Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Under the present circumstances, the record shows that 
malignant melanoma is a "radiogenic disease," and it appears 
that the disease became manifest within the applicable time 
period.  See 38 C.F.R. § 3.311(b)(2)(ii), (b)(5).  

The veteran contends that his malignant melanoma resulted 
from radiation exposure.  

In April 1996 the veteran reported being involved in a top-
secret mission where he witnessed a demo blast and was 
trucked out to the blast site.  He did not recall being 
issued a film badge and wrote that he could not recall the 
name of the operation he was involved in.  



In June 1997 the veteran reported that he was exposed to 
radiation during Operation REDWING.  He stated that he was 
taken out of his unit, "B Co. 28th INF. REG.," Fort Carson, 
Colorado.  He stated that he was the only individual taken 
from this training company to participate in the test.  He 
wrote that he was shown a film of a "280" cannon and that 
he was told the experiment was to test nuclear shells.  

Therefore, as the veteran's malignant melanoma is a 
"radiogenic disease," and the veteran has alleged that it 
resulted from exposure to radiation, a dose assessment is 
required.  38 C.F.R. § 3.311(a).  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (1999).  

In all other claims involving radiation exposure (as in this 
case), a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (emphasis 
added).  

In the case at hand, the veteran has alleged participation in 
Operation REDWING which is listed as one of the tests 
involving the atmospheric detonation of a nuclear device.  
See 38 C.F.R. § 3.309(d)(3)(v).  

Therefore, a dose assessment by the Department of Defense is 
required, pursuant to section 3.311(a)(1), (2)(i).

The RO never attempted to obtain a dose assessment from any 
source.  As was stated above, section 3.311(a)(1) requires 
that a dose assessment be made in all claims where the 
veteran has a radiogenic disease and alleges that such 
disease is due to radiation exposure.  Further development 
should be undertaken pursuant to 38 C.F.R. § 3.311 should the 
dose assessment reveal a positive value.  

In light of the above, and to ensure full compliance with due 
process requirements under 38 C.F.R. § 3.311, the appellant's 
claim is remanded to the RO for the following development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The RO should request the veteran to 
provide any additional information 
referable to the veteran's military 
service radiation exposure, particularly 
in terms of his in-service exposure to 
radiation during Operation REDWING.  

2.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2), should request dose 
information from the Department of 
Defense.  In this regard, the RO should 
contact the Defense Threat Reduction 
Agency (DTRA) to ascertain whether it can 
provide a dose estimate for the veteran 
during Operation REDWING.  The RO should 
provide DTRA with additional information, 
including copies of available service 
records, all statements made by the 
veteran concerning his alleged radiation 
exposure, including any other information 
submitted by the veteran, if any, 
regarding his activities in Operation 
REDWING.  



The RO should take any appropriate action 
suggested by the DTRA in the event that 
it cannot provide a dose estimate for the 
veteran.  

3.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required to 
forward a claim to the Under Secretary 
for Benefits).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for malignant melanoma 
as secondary to ionizing radiation.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




